Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Gaia, Inc.’s Registration Statements, as set forth below, of our report dated February 28, 2017, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting of Gaia,Inc., which appears in this Annual Report on Form10-K for the year ended December31, 2016. Form RegistrationStatement Description S-3 333-213895 Shelf Registration Statement S-8 333-161450 Gaiam,Inc. 2009 Long-Term Incentive Plan EKS&H LLLP February 28, 2017 Denver, Colorado
